Case 2:20-cv-06750-RGK-MAA Document 30 Filed 08/02/21 Page 1 of 1 Page ID #:405



   1                                                            JS-6
   2
   3
   4
   5
   6
   7
                                UNITED STATES DISTRICT COURT
   8
                              CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       KINSALE INSURANCE COMPANY, an Case No.: 2:20-cv-06750-RGK-MAA
  11   Arkansas corporation,
                                     Honorable R. Gary Klausner, Ctrm 850
  12                     Plaintiff,
                                     ORDER DISMISSING ENTIRE
  13        vs.                      ACTION WITH PREJUDICE
  14   JOSH D. MOORVITCH, an individual;
       YISHAI KOHEN, an individual;
  15   RACHEL KOHEN, an individual; and
       YKS CONSTRUCTION, INC., a                         Complaint Filed: July 28, 2020
  16   California corporation,
  17                          Defendants.
  18
  19               Having considered the stipulation of counsel and GOOD CAUSE
  20   APPEARING THEREFOR, it is hereby ordered that the within Action be dismissed
  21   in its entirety with prejudice, including all complaints and counterclaims, pursuant
  22   to Fed.R.Civ.P. 41. Each of the parties are to bear his / her / its own attorney’s fees
  23   and costs.
  24
  25
  26   DATED: August 2, 2021                     _____________________________________
                                                 UNITED STATES DISTRICT JUDGE
  27
  28
                                                     1
                            ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
       2848879 1
